Allowable Subject Matter
	Claims 1-15 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to claims 1 and 9, the prior art of record fails to teach or suggest, either alone or in combination “an output buffer circuit for a display driving apparatus, comprising: a decoder configured to receive interpolation data and output control data obtained by decoding the interpolation data; an input stage configured to receive a high input voltage, a low input voltage, a feedback output voltage and the control data, output a positive current and a first feedback current in accordance with one of a first input group comprising the high input voltage and the feedback output voltage and a second input group comprising the low input voltage and the feedback output voltage, and output a negative current and a second feedback current in accordance with the other of the first input group and the second input group; and an output stage configured to output an output voltage having a level determined by pull-up based on the positive current and the first feedback current and pull-down based on the negative current and the second feedback current, wherein the output voltage corresponds to the feedback output voltage, and the input stage controls a bias current so that the bias current has an amount of current non-linearly varying in response to a change in a value of the control data, and outputs the positive current, the first feedback current, the negative current and the second 20 feedback current by using the bias current.
” as claimed (emphasis added).
	The dependent claims are also allowed for the same reasons.


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SEJOON AHN/Primary Examiner, Art Unit 2628